DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed November 7th 2022 with respect to the USC 101/103 rejection have been fully considered but they are not persuasive.

Applicant asserts that the claimed invention is not taught entirely by the prior art references. The examiner respectfully disagrees with this based on the teachings from Xu/Martinson.  Xu discloses a controller is in communication with the traffic-scenario detector and the object-detection device. The controller configured to determine a preferred-algorithm used to identify the object. The applicant specifically asserts that the prior art reference does not teach obtaining current feature parameters of a vehicle at a current moment and a future road attribute of a driving scenario of the vehicle in a present future time period, wherein the feature parameters comprise structured semantic information, a road attribute and a traffic status spectrum. The Examiner respectfully disagrees based on the teachings from Xu. See Xu [0008] “Because an optimized algorithm was selected for tracking the other-vehicle, the system is able to identify and track the cutting-in other-vehicle faster and more reliably. The preferred-algorithm is selected by using the map information, so the relative location of neighboring lanes is known. This describes the  system using a future road attribute and making a comparison using the map information.

The applicant specifically asserts that the prior art reference does not teach using a future attribute and performing a comparison of the future road attribute of the driving scenario with a standard road attribute of the standard scenario. The applicant respectfully disagrees with this based on the teachings from Xu. See Xu [0009] “A preferred-algorithm is selected to identify and track the merging other-vehicle. Map-data is used to determine the presence of the ramp. The system then tracks the other-vehicle on the ramp which is the closest one to a merging-point”. This describes the system performing a comparison of the road attribute as described in the claim.

The applicant specifically asserts that the prior art reference does not teach a future road attribute of a driving scenario of the vehicle in a preset future time period and performing a second comparison of the future road attribute of the driving scenario with a standard road attribute of the standard scenario, and determining a total similarity of each scenario class in the scenario feature library to a current driving scenario of the vehicle at the current moment based on the first comparison and the second comparison. The applicant respectfully disagrees with this based on the teachings from Xu and Martinson. See Xu [0010] “The traffic-scenario detector is used to detect a present-scenario experienced by a host-vehicle. The object-detection device is used to detect an object proximate to the host-vehicle. The controller is in communication with the traffic-scenario detector and the object-detection device, see also Martinson. Fug 7, item 708 where a combined score probability for each scene is calculated and a first scenario class with the highest similarity can be determined after the comparison is made. Martinson, fig. 6 depicts the method 600 for extracting features of a particular environment including road attributes and populating a feature database, then a likelihood score is generated based on the different attributes.

The applicant has modified the claim (claim 1) in response to the USC 101 rejection and asserts that the amended claim overcomes the USC 101 rejection. The examiner respectfully disagrees with this based on the amended claim still reciting merely executing the method using a computer comprising a processor and a memory coupled to a processor, the method recited in the claim is directed towards an abstract idea and the modified claim does not integrate the abstract idea into a practical application. The applicant’s amended claim 1 does not overcome the USC 101 rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes. The modified claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim method performed in claims 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of obtaining data and comparing and determining the data. 
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claim recites a method of data collecting that includes obtaining, comparing and determining the data which is an abstract idea. It is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Amended claim 1 recites data collecting methods which includes obtaining, comparing and determining data only.

Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 as amended is directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170277188) in view of Martinson (US 20170249504)

	Regarding claim 1, Xu teaches an intelligent driving method applied to an intelligent driving system comprising a processor and a memory coupled to the processor, comprising: obtaining current feature parameters of a vehicle at a current moment and a future road attribute of a driving scenario of the vehicle in a preset future time period, wherein the current feature parameters comprise structured semantic information, a road attribute, and a traffic status spectrum; (Xu [0017] “The traffic-scenario detector 14 may be or may include, but is not limited to, a camera, a radar-unit, a lidar-unit, or any combination thereof that could be useful to characterize or determine the present-scenario 16 of the host-vehicle 12, where the present-scenario 16 is determined based on a signal from the traffic-scenario detector 14. In addition, or as an alternative, the traffic-scenario detector 14 may include a location-indicator 20 that, for example, determines the global-coordinates of the host-vehicle 12 so the system 10 can determine the present-scenario 16 by consulting a digital-map 22 that indicates, for example, the number of lanes of the roadway 18, presence of an entrance or exit ramp, intersection controls (e.g. traffic-signal or stop-sign), and the like. See also Xu [0019] “The system 10 also includes a controller 32 in communication with the traffic-scenario detector 14 and the object-detection device 24”.) performing a first comparison of the current feature parameters with standard feature parameters of a standard scenario in a scenario feature library; (Xu [0019] “the controller 32 may be configured to select the present-scenario 16 from a plurality of possible-scenarios 44 stored in the memory 42”. By making a selection from a plurality of scenarios, the system would have had initially made a comparison.) performing a second comparison of the future road attribute of the driving scenario with a standard road attribute of the standard scenario; (Xu [0020] “the controller 32 is configured to further determine or select the preferred-algorithm 36 based on the expected-direction 54 of motion of the object 26 relative to the host-vehicle 12 indicated by the present-scenario 16”. By making a selection from a plurality of scenarios, the system would have had initially made a comparison.) 

Xu does not specifically teach determining a total similarity of each scenario class in the scenario feature library to a current driving scenario of the vehicle at the current moment based on the first comparison and the second comparison, wherein the scenario feature library comprises N scenario classes, wherein each scenario class corresponds to M standard scenarios, wherein each standard scenario corresponds to the standard feature parameters, wherein N is an integer greater than or equal to 1, and M wherein is an integer greater than or equal to 1; and determining, as the current driving scenario at the current moment, a first scenario class with a highest total similarity in the N scenario classes.

However, Martinson discloses a method of querying a feature database populated with a multiplicity of features extracted from the environment using the location of the participant for one or more features being located proximate the location of the participant; and selecting, using the one or more computing devices, a scene type from among a plurality of predetermined scene types based on association likelihood values describing probabilities of each feature of the one or more features being located within the scene types. the system teaches determining a total similarity of each scenario class in the scenario feature library to a current driving scenario of the vehicle at the current moment based on the first comparison and the second comparison, (Martinson [0071] “FIG. 6 is a flowchart of an example method 600 for extracting features of a particular environment, classifying the features, and populating a feature database with the classified features”.) wherein the scenario feature library comprises N scenario classes, wherein each scenario class corresponds to M standard scenarios, wherein each standard scenario corresponds to the standard feature parameters, wherein N is an integer greater than or equal to 1, and M wherein is an integer greater than or equal to 1; (see Martinson, fig 6 items 604-606 where a likelihood score is generated for the scene type reflecting the determined similarity.) and determining, as the current driving scenario at the current moment, a first scenario class with a highest total similarity in the N scenario classes. (Martinson, see fig 7, item 708 where a combined score probability for each scene is calculated and a first scenario class with the highest similarity can be determined.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Xu with the learnings from Martinson to optimize the system for safe autonomous where the highest similarity is selected when selecting a driving scenario that belongs to a scenario class.

Regarding claim 9, Xu teaches an intelligent driving system, comprising: a perception fusion receiver configured to obtain current feature parameters of a vehicle at a current moment and a future road attribute of a driving scenario of the vehicle in a preset future time period, wherein the current feature parameters comprise structured semantic information, a road attribute, and a traffic status spectrum; (Xu [0017] “The traffic-scenario detector 14 may be or may include, but is not limited to, a camera, a radar-unit, a lidar-unit, or any combination thereof that could be useful to characterize or determine the present-scenario 16 of the host-vehicle 12, where the present-scenario 16 is determined based on a signal from the traffic-scenario detector 14. In addition, or as an alternative, the traffic-scenario detector 14 may include a location-indicator 20 that, for example, determines the global-coordinates of the host-vehicle 12 so the system 10 can determine the present-scenario 16 by consulting a digital-map 22 that indicates, for example, the number of lanes of the roadway 18, presence of an entrance or exit ramp, intersection controls (e.g. traffic-signal or stop-sign), and the like. See also Xu [0019] “The system 10 also includes a controller 32 in communication with the traffic-scenario detector 14 and the object-detection device 24”.) and a scenario class recognition processor configured to: perform a first comparison of the current feature parameters with standard feature parameters of a standard scenario in a scenario feature library; (Xu [0019] “the controller 32 may be configured to select the present-scenario 16 from a plurality of possible-scenarios 44 stored in the memory 42”. By making a selection from a plurality of scenarios, the system would have had initially made a comparison.) perform a second comparison of the future road attribute with a standard road attribute of the standard scenario in the scenario feature library; (Xu [0020] “the controller 32 is configured to further determine or select the preferred-algorithm 36 based on the expected-direction 54 of motion of the object 26 relative to the host-vehicle 12 indicated by the present-scenario 16”. By making a selection from a plurality of scenarios, the system would have had initially made a comparison.) 

Xu does not specifically teach an intelligent driving system, comprising: a perception fusion receiver configured to determine a total similarity of each scenario class in the scenario feature library to a current driving scenario of the vehicle at the current moment based on the first comparison and the second comparison, wherein the scenario feature library comprises N scenario classes, wherein each scenario class corresponds to M standard scenarios, wherein each standard scenario corresponds to the standard feature parameters, wherein N is an integer greater than or equal to 1, and wherein M is an integer greater than or equal to 1; and determine, as the current driving scenario at the current moment, a first scenario class with a highest total similarity in the N scenario classes.

However, Martinson discloses a method of querying a feature database populated with a multiplicity of features extracted from the environment using the location of the participant for one or more features being located proximate the location of the participant; and selecting, using the one or more computing devices, a scene type from among a plurality of predetermined scene types based on association likelihood values describing probabilities of each feature of the one or more features being located within the scene types. the system teaches an intelligent driving system, comprising: a perception fusion receiver configured to determine a total similarity of each scenario class in the scenario feature library to a current driving scenario of the vehicle at the current moment based on the first comparison and the second comparison, (Martinson [0071] “FIG. 6 is a flowchart of an example method 600 for extracting features of a particular environment, classifying the features, and populating a feature database with the classified features”.) wherein the scenario feature library comprises N scenario classes, wherein each scenario class corresponds to M standard scenarios, wherein each standard scenario corresponds to the standard feature parameters, wherein N is an integer greater than or equal to 1, and wherein M is an integer greater than or equal to 1; (see Martinson, fig 6 items 604-606 where a likelihood score is generated for the scene type reflecting the determined similarity.) and determine, as the current driving scenario at the current moment, a first scenario class with a highest total similarity in the N scenario classes. (Martinson, see fig 7, item 708 where a combined score probability for each scene is calculated and a first scenario class with the highest similarity can be determined.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Xu with the learnings from Martinson to optimize the system for safe autonomous where the highest similarity is selected when selecting a driving scenario that belongs to a scenario class.

Regarding claim 16, Xu teaches an intelligent driving method implemented in an intelligent driving system on a vehicle, the method comprising: obtaining first feature parameters of the vehicle at a first time and a future road attribute of a future driving scenario of the vehicle in a preset future time period after the first time, wherein the first feature parameters comprise structured semantic information, a road attribute, and a traffic status spectrum; (Xu [0017] “The traffic-scenario detector 14 may be or may include, but is not limited to, a camera, a radar-unit, a lidar-unit, or any combination thereof that could be useful to characterize or determine the present-scenario 16 of the host-vehicle 12, where the present-scenario 16 is determined based on a signal from the traffic-scenario detector 14. In addition, or as an alternative, the traffic-scenario detector 14 may include a location-indicator 20 that, for example, determines the global-coordinates of the host-vehicle 12 so the system 10 can determine the present-scenario 16 by consulting a digital-map 22 that indicates, for example, the number of lanes of the roadway 18, presence of an entrance or exit ramp, intersection controls (e.g. traffic-signal or stop-sign), and the like. See also Xu [0019] “The system 10 also includes a controller 32 in communication with the traffic-scenario detector 14 and the object-detection device 24”.) 

Xu does not specifically teach selecting a first driving scenario class in a scenario feature library based on the first feature parameters and the future road attribute; displaying a first prompt, wherein the first prompt prompts a driver that a first driving scenario of the vehicle at the first time is switched to the first driving scenario class; receiving a first instruction corresponding to the first prompt, wherien the first instruction instructs switching from the first driving scenario to the first driving scenario class; and controlling a driving status of the vehicle based on the first driving scenario class.

However, Martinson discloses a method of querying a feature database populated with a multiplicity of features extracted from the environment using the location of the participant for one or more features being located proximate the location of the participant; and selecting, using the one or more computing devices, a scene type from among a plurality of predetermined scene types based on association likelihood values describing probabilities of each feature of the one or more features being located within the scene types. the system teaches selecting a first driving scenario class in a scenario feature library based on the first feature parameters and the future road attribute; (Martinson [0069] “In block 508, the scene recognition module 210 selects a scene type from among the different scene types based on the likelihood of values of the features located within the search region defined by the search region dimension”. See also Martinson [0070] “ displaying a first prompt, wherein the first prompt prompts a driver that a first driving scenario of the vehicle at the first time is switched to the first driving scenario class; (Martinson [0038] “The interface 175 is a device configured to handle communications between the user 125 and the computation unit 115. For example, the interface 175 includes one or more of a screen for displaying detection information to the user 125”) receiving a first instruction corresponding to the first prompt, wherien the first instruction instructs switching from the first driving scenario to the first driving scenario class; (Martinson [0070] “in response to determining the scene type, the detection module 135 may trigger the operation of a program that performs operations based on the scene type, such as retrieval of information associated with the scene type, control of one or more output devices (e.g., displays, speakers, sensors, motivators, etc.) to interact with the participants and/or one or more of the features”.)  and controlling a driving status of the vehicle based on the first driving scenario class. (Martinson, see fig 7, item 708 where a combined score probability for each scene is calculated and a first scenario class with the highest similarity can be determined.)

Regarding claim 17, Xu as modified by Martinson teaches the intelligent driving method according to claim 16, wherein selecting the first driving scenario class comprises: performing a first comparison of the first feature parameters of the vehicle at the first time with standard feature parameters of a standard scenario in the scenario feature library; (Xu [0019] “the controller 32 may be configured to select the present-scenario 16 from a plurality of possible-scenarios 44 stored in the memory 42”. By making a selection from a plurality of scenarios, the system would have had initially made a comparison.) performing a second comparison of the future road attribute with a standard road attribute of the standard scenario in the scenario feature library; (Xu [0020] “the controller 32 is configured to further determine or select the preferred-algorithm 36 based on the expected-direction 54 of motion of the object 26 relative to the host-vehicle 12 indicated by the present-scenario 16”. By making a selection from a plurality of scenarios, the system would have had initially made a comparison.) determining a total similarity of each scenario class in the scenario feature library to a current driving scenario of the vehicle at a current moment based on the first comparison and the second comparison, , (Martinson [0071] “FIG. 6 is a flowchart of an example method 600 for extracting features of a particular environment, classifying the features, and populating a feature database with the classified features”.)  wherein the scenario feature library comprises N scenario classes, wherein each scenario class corresponds to M standard scenarios, and wherein both N and M are positive integers; (see Martinson, fig 6 items 604-606 where a likelihood score is generated for the scene type reflecting the determined similarity.) and determining, as the first driving scenario at the first time, a first scenario class with a highest total similarity in the N scenario classes. (Martinson, see fig 7, item 708 where a combined score probability for each scene is calculated and a first scenario class with the highest similarity can be determined.)

Allowable Subject Matter

Claims 2-8, 10-15, 18-20 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 2, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 1, wherein for any scenario class in the scenario feature library, comparing the current feature parameters with the standard feature parameters, comparing the future road attribute with the standard road attribute, and determining the total similarity of the scenario class based on comparing results comprises: obtaining a first similarity of the standard scenario by comparing the structured semantic information at the current moment with additional structured semantic information of the standard scenario;  obtaining a first probability of the scenario class by performing combined calculation on first similarities of all standard scenarios belonging to the scenario class; comparing a current road attribute at the current moment with the standard road attribute to obtain a second similarity of the standard scenario; obtaining a second probability of the scenario class by performing combined calculation on second similarities of all the standard scenarios belonging to the scenario class; obtaining a third similarity of the standard scenario by comparing the future road attribute with the standard road attribute; obtaining a third probability of the scenario class by performing combined calculation on third similarities of all the standard scenarios belonging to the scenario class; obtaining a fourth similarity of the standard scenario by comparing the traffic status spectrum at the current moment with another traffic status spectrum of the standard scenario in the scenario feature library; obtaining a fourth probability of the scenario class by performing combined calculation on fourth similarities of all the standard scenarios belonging to the scenario class; and obtaining the total similarity of the scenario class based on the first probability, the second probability, the third probability, and the fourth probability of the scenario class. 

With regard to claim 3, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 2, wherein before comparing the current feature parameters with standard feature parameters and comparing the future road attribute with the standard road attribute, the intelligent driving method further comprises setting, to 0, a similarity of a standard scenario without real-time structured semantic information in the scenario feature library.

With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 1, further comprising: determining whether the first scenario class is the same as a previous scenario class at a previous moment; responsive to determining that the first scenario class is the same as the scenario class at the previous moment, determining whether a current designed operation range of the vehicle matches a designed operation range corresponding to the first scenario class; maintaining a current driving status when the current designed operation range of the vehicle matches the designed operation range corresponding to the first scenario class; and sending fault alert information when the current designed operation range of the vehicle does not match the designed operation range corresponding to the first scenario class.

With regard to claim 5, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 4, further comprising: determining, when the first scenario class is different from the scenario class at the previous moment, whether the current designed operation range of the vehicle matches the designed operation range corresponding to the first scenario class; and switching, when the current designed operation range of the vehicle matches the designed operation range corresponding to the first scenario class, the vehicle from a current driving status to a driving status corresponding to the first scenario class.

With regard to claim 6, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 4, further comprising: determining, when the current designed operation range of the vehicle does not match the designed operation range corresponding to the first scenario class, whether the current designed operation range of the vehicle matches a designed operation range corresponding to the scenario class at the previous moment; sending scenario class switching failure information and maintaining the current driving status when the current designed operation range of the vehicle matches the designed operation range corresponding to the scenario class at the previous moment; and sending the fault alert information when the current designed operation range of the vehicle does not match the designed operation range corresponding to the scenario class at the previous moment.

With regard to claim 7, the prior art does not teach or suggest, in addition to the other limitations, further comprises The intelligent driving method according to claim 4, wherein after sending the fault alert information, the intelligent driving method further comprises: determining whether a driver has taken over the vehicle; sending a first operation instruction to a proactive vehicle execution processor of the vehicle and sending a release notification to the driver when the driver has taken over the vehicle, wherein the first operation instruction indicates a driving right release; and sending a second operation instruction to a proactive vehicle execution processor when the driver has not taken over the vehicle, wherein the second operation instruction indicates a safe pullover.

With regard to claim 8, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 1, further comprising: obtaining an intelligent driving instruction instructing whether to terminate intelligent driving of the vehicle; controlling the vehicle to perform intelligent driving if the intelligent driving instruction instructs the vehicle to perform intelligent driving; and sending an operation instruction to the proactive vehicle execution processor and sending a release notification to a driver of the vehicle when the intelligent driving instruction instructs termination of intelligent driving of the vehicle, wherein the operation instruction indicates a driving right release.

With regard to claim 10, the prior art does not teach or suggest, in addition to the other limitations, further comprises the system according to claim 9, wherein the scenario class recognition processor comprises: a scenario class perception probability calculation processor configured to: obtain a first similarity of the standard scenario by comparing the structured semantic information with additional structured semantic information of the standard scenario; and obtain a first probability of the scenario class by performing combined calculation on first similarities of all standard scenarios belonging to the scenario class; a scenario class map probability calculation procesor configured to: obtain a second similarity of the standard scenario by comparing a current road attribute with the standard road attribute; obtain a second probability of the scenario class by performing combined calculation on second similarities of all the standard scenarios belonging to the scenario class; obtain a third similarity of the standard scenario by comparing the future road attribute with the standard road attribute; and obtain a third probability of the scenario class by performing combined calculation on third similarities of all the standard scenarios belonging to the scenario class; a scenario class traffic status probability calculation processor configured to: obtain a fourth similarity of the standard scenario by comparing the traffic status spectrum with another traffic status spectrum of the standard scenario;, and obtain a fourth probability of the scenario class by performing combined calculation on fourth similarities of all the standard scenarios belonging to the scenario class; and a scenario class recognition and determining processor configured to obtain the total similarity of the scenario class based on the first probability, the second probability, the third probability, and the fourth probability of the scenario class.

With regard to claim 11, the prior art does not teach or suggest, in addition to the other limitations, further comprises the system according to claim 10, wherein the scenario class recognition processor is further configured such that before comparing the current feature parameters with the standard feature parameters and comparing the future road attribute with the standard road attribute of the standard scenario in the scenario feature library, scenario class recognition processor sets, to 0, a similarity of a standard scenario without real-time structured semantic information in the scenario feature library.

With regard to claim 12, the prior art does not teach or suggest, in addition to the other limitations, further comprises the system according to claim 9, further comprising a scenario class switching processor configured to: determine whether the first scenario class is the same as a previous scenario class at a previous moment; determine, when the first scenario class is the same as the previous scenario class, determine whether a current designed operation range of the vehicle matches a designed operation range corresponding to the first scenario class; and maintain, when the current designed operation range of the vehicle matches the designed operation range corresponding to the first scenario class, a current driving status; or send, when the current designed operation range of the vehicle does not match the designed operation range corresponding to the first scenario class, fault alert information.

With regard to claim 13, the prior art does not teach or suggest, in addition to the other limitations, further comprises the system according to claim 12, wherein the scenario class switching processor is further configured to: determine, when the first scenario class is different from the previous scenario class, whether the current designed operation range of the vehicle matches the designed operation range corresponding to the first scenario class; and switch, when the current designed operation range of the vehicle matches the designed operation range corresponding to the first scenario class, the vehicle from a current driving status to a driving status corresponding to the first scenario class; otherwise, determine whether the current designed operation range of the vehicle matches a second designed operation range corresponding to the scenario class at the previous moment; and send scenario class switching failure information and maintain a current driving status when the current designed operation range of the vehicle matches the second designed operation range; or send fault alert information when the current designed operation range of the vehicle does not match the designed operation range corresponding to the scenario class at the previous moment.

With regard to claim 14, the prior art does not teach or suggest, in addition to the other limitations, further comprises the system according to claim 12, further comprising a proactive vehicle execution processor, wherien the scenario class switching processor is further configured to: determine, after sending the fault alert information, whether a driver has taken over the vehicle; and send, to the proactive vehicle execution processor, an operation instruction for indicating safe pullover when the driver has taken over the vehicle; otherwise, send, to the proactive vehicle execution processor, another operation instruction for indicating driving right release; and send a release notification to the driver.

With regard to claim 15, the prior art does not teach or suggest, in addition to the other limitations, further comprises the system according to claim 9, wherein the scenario class switching processor is further configured to: obtain an intelligent driving instruction, wherein the intelligent driving instruction is for instructing whether to terminate intelligent driving of the vehicle; and control, when the intelligent driving instruction instructs the vehicle to perform intelligent driving, the vehicle to perform intelligent driving; otherwise, send, when the intelligent driving instruction instructs the vehicle to terminate intelligent driving, send, to a proactive vehicle execution unit of the vehicle, an operation instruction for indicating driving right release; and send a release notification to a driver.

With regard to claim 18, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 16, wherein after controlling the driving status of the vehicle, the intelligent driving method further comprises: selecting a second driving scenario class in the scenario feature library as a second driving scenario at a second time; displaying a second prompt to request switching from the second driving scenario to the second driving scenario class; and keep controlling the driving status when a second instruction is not received within a preset time, wherein the second instruction is to instruct switching from a current driving scenario of the vehicle to the second driving scenario class.

With regard to claim 19, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 18, wherein when the second instruction is not received within the preset time, the intelligent driving method further comprises: determining that a designed operation range of the vehicle at the second time does not match a designed operation range corresponding to a first scenario class; and sending fault alert information.

With regard to claim 20, the prior art does not teach or suggest, in addition to the other limitations, further comprises the intelligent driving method according to claim 19, wherein after sending the fault alert information, the intelligent driving method further comprises: determining whether the driver has taken over the vehicle; and sending an operation instruction for indicating safe pullover when it is determined that the driver has not taken over the vehicle; otherwise, sending an operation instruction for indicating driving right release; and sending a release notification to the driver. 

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward an intelligent driving method and intelligent driving system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661